In re Powell, Thad, Jr.; — Plaintiffis); applying for writ of certiorari and/or review; to the Court of Appeal, Third Circuit, No. CA93-0284; Parish of Natchitoches, 10th Judicial District Court, Div. “B”, No. 63,149.
Granted. The court of appeal erred in reversing outright the award of penalties and attorney’s fees. The decree is amended to provide that the judgment of the district court is affirmed, except that LIGA as substituted defendant shall not be liable for penalties and attorney’s fees. The limitation of LIGA’s liability shall not affect the plaintiff’s rights to collect the full amount of the unpaid portion of the judgment, including interest, penalties and attorney’s fees, from the cash suspensive appeal bond.
DENNIS, J., not on panel.